The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell securities and are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Filed Pursuant to Rule 424(b)(5) Registration No. 333-190594 SUBJECT TO COMPLETION, DATED JANUARY 9, 2014 PROSPECTUS SUPPLEMENT (To Prospectus dated October 9, 2013) Shares BIOTA PHARMACEUTICALS, INC. Common Stock We are offering up to shares of our common stock, par value $0.10 per share. Our common stock is quoted on The NASDAQ Global Select Market under the symbol “BOTA.” On January 8, 2014, the last reported sale price of our common stock on The NASDAQ Global Select Market was $4.58 per share. Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page S-4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. Per Share Total Public offering price $ $ Underwriting discounts and commissions $ $ Proceeds, before expenses, to us $ $ We have granted the underwriters a 30-day option to purchase, on the same terms and conditions set forth below, up to additional shares of our common stock solely to cover over-allotments. Delivery of the shares of our common stock offered hereby is expected to be made on or about January , 2014. Guggenheim Securities The date of this prospectus supplement isJanuary , 2014. TABLE OF CONTENTS Prospectus Supplement Page About this Prospectus Supplement S-i Prospectus Supplement Summary S-1 Risk Factors S-4 Special Note on Forward-Looking Statements S-6 Use of Proceeds S-7 Price Range of Our Common Stock S-7 Dividend Policy S-7 Dilution S-8 Capitalization S-9 Description of Capital Stock S-10 Underwriting S-13 Legal Matters S-15 Experts S-15 Where You Can Find More Information S-15 Incorporation of Certain Information by Reference S-15 Prospectus Page About this Prospectus ii Summary 1 Risk Factors 4 Special NoteRegarding Forward-Looking Information 4 Statement of Computation of Ratios 5 Use of Proceeds 5 Description of Securities We May Offer 5 Description of Capital Stock 6 Description of Debt Securities 8 Description of Warrants 16 Description of Units 18 Legal Ownership of Securities 19 Plan of Distribution 22 Legal Matters 23 Experts 23 Where You Can Find Additional Information 24 Incorporation of Certain Information by Reference 24 Neither the delivery of this prospectus supplement, nor any sale of the shares, shall create any implication that the information in this prospectus is correct after the date hereof. This prospectus is not an offer to or solicitation of any person in any jurisdiction in which such offer or solicitation is illegal. ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is this prospectus supplement, including the documents incorporated by reference, which describes the specific terms of this offering. The second part is the accompanying prospectus, which provides more general information about us and the shares of common stock we may offer from time to time under our shelf registration statement. To the extent there is a conflict between the information contained in this prospectus supplement, on the one hand, and the information contained in the accompanying prospectus or any document incorporated by reference therein, on the other hand, the information in this prospectus supplement shall control. We and the underwriters have not authorized anyone to give any information or to make any representation other than those contained or incorporated by reference in this prospectus supplement, the accompanying prospectus and any related free writing prospectus. You should not rely upon any information or representation not contained or incorporated by reference in this prospectus supplement, the accompanying prospectus or any free writing prospectus that we may authorize to be provided to you. This prospectus supplement, the accompanying prospectus and any related free writing prospectus do not constitute an offer to sell or the solicitation of an offer to buy common stock in any jurisdiction to any person to whom it is unlawful to make such offer or solicitation in such jurisdiction. You should not assume that the information contained in this prospectus supplement, the accompanying prospectus and any related free writing prospectus is accurate on any date subsequent to the date set forth on the front cover of the document or that any information we have incorporated by reference is correct on any date subsequent to the date of the document incorporated by reference, even though this prospectus supplement, the accompanying prospectus and any related free writing prospectus is delivered or common stock is sold on a later date. Our business, financial condition, results of operations and prospects may have changed since the date set forth on the front of this prospectus. You should read both this prospectus supplement and the accompanying prospectus, together with the additional information described in the sections entitled “Where You Can Find More Information” and “Incorporation of Certain Information by Reference” of this prospectus supplement, before investing in our common stock. Market data and industry statistics used throughout this prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein and therein are based on independent industry publications, reports by market research firms and other published independent sources. Although we believe these sources are credible, we have not independently verified the data or information obtained from these sources. Accordingly, investors should not place undue reliance on this information. By including such market data and information, we do not undertake a duty to update or provide that data in the future. We further note that the representations, warranties and covenants made by us in any agreement that is filed as an exhibit to any document that is incorporated by reference into the accompanying prospectus were made solely for the benefit of the parties to such agreement, including, in some cases, for the purpose of allocating risk among the parties to such agreements, and should not be deemed to be a representation, warranty or covenant to you. Moreover, such representations, warranties or covenants were accurate only as of the date when made. Accordingly, such representations, warranties and covenants should not be relied on as accurately representing the current state of our affairs. As used in this prospectus supplement, unless otherwise specified or the context otherwise requires, the terms “we,” “us,” “our,” “Company” and “Biota” refer to Biota Pharmaceuticals, Inc., a Delaware corporation, and its subsidiaries on a consolidated basis . S-i PROSPECTUS SUPPLEMENT SUMMARY This summary highlights selected information contained elsewhere or incorporated by reference in this prospectus supplement and the accompanying prospectus. The summary may not contain all of the information that you should consider before investing in our common stock. You should read the entire prospectus supplement and the accompanying prospectus carefully, including “Risk Factors” contained in this prospectus supplement and the documents incorporated by reference in the accompanying prospectus, before making an investment decision. This prospectus supplement may add to, update or change information in the accompanying prospectus. The Company Our Business We are a biopharmaceutical company focused on the discovery and development of innovative anti-infective products to prevent and treat serious and potentially life-threatening infectious diseases. We are currently focused on developing oral, small molecule compounds to treat a number of viral infections. Our most advanced clinical-stage program is laninamivir octanoate, a long-acting neuraminidase inhibitor we are developing for the treatment of influenza A and B that is currently enrolling patients in a multi-national Phase 2 trial, which we refer to as “IGLOO.” In addition to laninamivir octanoate, we also have a Phase 2 compound, vapendavir, which has been in clinical development for the treatment of human rhinovirus infections in patients with asthma. Further, we are developing an orally bioavailable therapeutic for the treatment of respiratory syncytial virus infections in children, the elderly, and immune-compromised patients. We previously developed zanamivir, a neuraminidase inhibitor, which is marketed worldwide by GlaxoSmithKline (“GSK”) as Relenza ® for the prevention and treatment of influenza A and B. GSK developed and markets Relenza ® pursuant to a royalty-bearing research and license agreement we entered into with it in 1990. In 2003, we entered into a collaboration and license agreement with Daiichi Sankyo Company, Limited (“Daiichi Sankyo”), under which each party cross-licensed its intellectual property related to second-generation long-acting neuraminidase inhibitors, including FLUNET and laninamivir octanoate. In 2009, we entered into a separate commercialization agreement with Daiichi Sankyo, which provided it an exclusive license to laninamivir octanoate in Japan and entitled us to a royalty on net sales of laninamivir octanoate in Japan. In September 2010, laninamivir octanoate was approved for sale by the Japanese Ministry of Health and Welfare for the treatment of influenza A and B in adults and children. Laninamivir octanoate is marketed in Japan by Daiichi Sankyo as Inavir
